Citation Nr: 0504422	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1980 to July 
1999, with more than four years and nine months of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In these determinations, the RO inter alia denied the 
appellant's claim of entitlement to service connection for 
right and left knee disorders.  The appellant disagreed and 
this appeal ensued.  

The appellant asked to present testimony at a videoconference 
hearing before a Veterans Law Judge.  By a December 2004 
letter, the RO informed her of the time and location of a 
hearing scheduled for January 14, 2005.  The appellant failed 
to report for the hearing.  


FINDINGS OF FACT

1.  The appellant had chronic degenerative arthritis of the 
right knee in service.  

2.  The appellant currently has chronic degenerative 
arthritis of the right knee.  

3.  The appellant had chronic degenerative arthritis of the 
left knee in service.  

4.  The appellant currently has chronic degenerative 
arthritis of the left knee.  


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends she injured her right and left knees 
in a motor vehicle accident in 1991.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

As for the initial element of a service-connection claim, the 
VA examination in March 2004 included an impression, 
supported by x-ray findings, of mild degenerative changes of 
the knees.  VA clinical records from 2000 through 2003 also 
noted bilateral chondromalacia patella and degenerative 
arthritis.  These medical findings are more current than the 
June 1999 VA examination that revealed no pathology of the 
knees.  Thus, the appellant has a current disorder for which 
service connection might be established.  

As for the second element of a service-connection claim, the 
service medical records refer to a motor vehicle accident in 
May 1991.  Clinical record entries in 1991 are silent as to 
any treatment of a right or left knee disorder or injury, 
though later service medical documents beginning in 1992 
refer to knee injuries associated with the accident and to 
restriction of activities due to knee pain.  A physician 
reported in a June 1995 service medical record, however, that 
the appellant injured her knees in a May 1991 motor vehicle 
accident.  The separation examination in May 1999 diagnosed 
the appellant with chronic degenerative joint disease 
involving the knees.  This evidence satisfies the second 
element of a service-connection claim.  

As for the third and final element, requiring medical 
evidence of a nexus, or link, between the in-service disease 
or injury and the current disability, the May 1999 separation 
examination included a notation from the examiner that the 
appellant's knee pain of eight years duration was due to the 
motor vehicle accident in 1991.  That examination found 
evidence of chronic degenerative arthritis of the knees.  The 
most recent VA examination in March 2004 also diagnosed 
degenerative arthritis of the knees.  With chronic disease 
shown in service, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2004).  The evidence reveals chronic 
degenerative changes of the knee at separation from service 
and at the most recent VA examination, without any indication 
in the record of some intercurrent cause for the 
abnormalities.  In light of the evidence of record and based 
on this analysis, it is the determination of the Board that 
the evidence supports service connection for right and left 
knee disorders.  

Recent statutory and regulatory changes enhanced VA's duty to 
notify the appellant of information and evidence necessary to 
substantiate the claim and its duty to assist in obtaining 
such information and evidence it is informed of.  See 
38 U.S.C.A. § 5100 et seq (commonly referred to as the 
Veterans Claims Assistance Act of 2000 (VCAA)); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VCAA implementing 
regulations).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the claim.  
This is so because the Board is taking action favorable to 
the appellant by granting the claims of service connection 
for right and left knee disabilities and a decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


